EXHIBIT 12 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the ratio of earnings to fixed charges for Southern Union on a historical basis for the years ended December 31, 2009, 2008, 2007, 2006 and 2005.For the purpose of calculating such ratios, “earnings” consist of pre-tax income from continuing operations before income or loss from equity investees, adjusted to reflect distributed income from equity investments, and fixed charges, less capitalized interest.“Fixed charges” consist of interest costs, amortization of debt discount, premiums and issuance costs and an estimate of interest implicit in rentals.No adjustment has been made to earnings for the amortization of capital interest for the periods presented as such amount is immaterial.Interest on FIN 48 liabilities is excluded from the computation of fixed charges as it is recorded by Southern Union in income tax expense versus interest expense. Year Ended December 31, 2009 2008 2007 2006 2005 (In thousands) FIXED CHARGES: Interest Expense $ 191,022 $ 204,272 $ 202,403 $ 202,513 $ 132,971 Net amortization of debt discount, premium and issuance expense 5,778 3,136 743 12,130 2,186 Capitalized Interest 25,747 18,963 14,708 5,492 8,950 Interest portion of rental expense 7,576 6,386 6,645 6,234 6,700 Total Fixed Charges $ 230,123 $ 232,757 $ 224,499 $ 226,369 $ 150,807 EARNINGS: Consolidated pre-tax income (loss) from continuing operations $ 251,480 $ 399,926 $ 323,970 $ 326,330 $ 203,148 Earnings of equity investments (80,790 ) (75,030 ) (100,914 ) (141,370 ) (70,742 ) Distributed income from equity investments - 77,150 103,550 62,637 15,203 Capitalized interest (25,747 ) (18,963 ) (14,708 ) (5,492 ) (8,950 ) Total fixed charges (from above) 230,123 232,757 224,499 226,369 150,807 Earnings Available for Fixed Charges $ 375,066 $ 615,840 $ 536,397 $ 468,474 $ 289,466 Ratio of Earnings to Fixed Charges 1.6 2.6 2.4 2.1 1.9
